DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/23/2022 and 11/2/2022 are being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Pat. App. Pub. No. 2015/0069423) in view of Masumoto (U.S. Pat. App. Pub. No. 2009/0146298).
Yamamoto discloses, as seen in Figures 5A-5C, a photocoupler with
(1) a substrate (10) having a first surface (NO LABEL) and a second surface (NO LABEL) on an opposite side of the substrate (10) from the first surface (NO LABEL), the substrate (10) having a thickness equal to or more than 10 µm and equal or less than 120 µm; 
an input terminal (22) provided on the second surface (NO LABEL); 
an output terminal (32) provided on the second surface (NO LABEL); 
a light receiving element (50) provided on the first surface (NO LABEL); 
a light emitting element (60) provided on the light receiving element (50); and 
a MOSFET (70) provided on the first surface (NO LABEL) (see Figure 5A-5C); 
(2) wherein the substrate (10) has a thickness of 100 to 500 µm (see [0020])  equal to or more than 10 µm and equal to or less than 100 µm; 
(5) wherein the substrate (10) has a thickness of 100 to 500 µm (see [0020]) equal to or more than 10 µm and equal to or less than 60 µm; 
(6) wherein the substrate (10) has a thickness of 100 to 500 µm (see [0020]) equal to or than 10 µm and equal to or less than 30 µm.
Yamamoto teaches the above outline features except for selecting a polyimide substrate; wherein the substrate has a thickness equal to or more than 10 µm and equal to or less than 100 µm; wherein the input terminal and the output terminal have a thickness equal to or more than 5 µm and equal to or less than 20 µm; wherein the output terminal is connected to the MOSFET via at least one via wiring provided through the polyimide substrate, the via wiring having a diameter equal to or more than 20 µm and equal to or less than 150 µm; wherein the polyimide substrate has a thickness equal to or more than 10 µm and equal to or less than 60 µm; wherein the polyimide substrate has a thickness equal to or than 10 µm and equal to or less than 30 µm.  However, Masumoto discloses a semiconductor device having (1); (2); (5; (6)… a polyimide substrate having thickness range is between 30 µm and 70 µm (see [0016]).
Yamamoto and Masumoto are both analogous art because both are directed to a semiconductor devices including a substrate and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Masumoto into Yamamoto because they are from the same field of endeavor. Even through, Yamamoto and Masumoto do not explicitly describe wherein the substrate has a thickness equal to or more than 10 µm and equal to or less than 100 µm; wherein the input terminal and the output terminal have a thickness equal to or more than 5 µm and equal to or less than 20 µm; wherein the output terminal is connected to the MOSFET via at least one via wiring provided through the polyimide substrate, the via wiring having a diameter equal to or more than 20 µm and equal to or less than 150 µm; wherein the polyimide substrate has a thickness equal to or more than 10 µm and equal to or less than 60 µm; wherein the polyimide substrate has a thickness equal to or than 10 µm and equal to or less than 30 µm. However, wherein the substrate has a thickness equal to or more than 10 µm and equal to or less than 100 µm; wherein the input terminal and the output terminal have a thickness equal to or more than 5 µm and equal to or less than 20 µm; wherein the polyimide substrate has a thickness equal to or more than 10 µm and equal to or less than 60 µm; wherein the polyimide substrate has a thickness equal to or than 10 µm and equal to or less than 30 µm are considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Yamamoto and Masumoto since it has been held that where the general conditions of a claim are disclosed in the prior ad, discovering the optimum or workable ranges involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the ranges claimed. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  

Obviousness Typed Double Patenting
Statutory Basis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See Jn re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); Jn re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The Rejections
Claims 1-6 are rejected on the ground of nonstatutory obviousness-type
double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,367,715.
Although the conflicting claims are not identical, they are claiming common subject matter, as follows: both U.S. Patent and instant application claimed a photorelay. Specifically, regarding claim 1 of instant application discloses a photorelay (claim 1 of Pat. 11,367,715, column 6, line 6) comprising: a polyimide substrate having a first surface and a second surface on an opposite side of the polyimide substrate from the first surface, the polyimide substrate having a thickness equal to or more than 10 µm and equal or less than 120 µm (claim 1 of Pat. 11,367,715, column 6, lines 7-11); an input terminal provided on the second surface (claim 1 of Pat. 11,367,715, column 6, line 12); an output terminal provided on the second surface (claim 1 of Pat. 11,367,715, column 6, line 13); a light receiving element provided on the first surface (claim 1 of Pat. 11,367,715, column 6, line 14); a light emitting element provided on the light receiving element (claim 1 of Pat. 11,367,715, column 6, lines 15-16); and a MOSFET provided on the first surface (claim 1 of Pat. 11,367,715, column 6, line 17).
Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed a semiconductor device. Moreover, the claims 1-5 in the U.S. Patent No. 11,367,715 are either narrower or broader version of the claims of the instant application by omitting limitations or obvious variations thereof. The facts are that the claims of the U.S. Patent No. 11,367,715 and instant application have claimed the same goal and are not distinguished from each other.
For these reasons, claim 1-6 are seen as obvious variations of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        November 30, 2022